Citation Nr: 1342938	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-22 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to January 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In June 2012, the Board remanded the Veteran's claim for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand the issues again because the file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the appeal originally included the issue of entitlement to service connection for residuals of an acute left knee strain.  However, after completing the requested development as directed by the Board in the June 2012 remand, in a January 2013 rating decision, the AMC granted service connection for traumatic arthropathy (claimed as residuals of an acute left knee strain) and assigned a noncompensable evaluation, effective from July 19, 2006, and a 10 percent evaluation, effective from September 4, 2012.  Therefore, the issue no longer remains on appeal, and further consideration is unnecessary.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals VA treatment notes that are pertinent to the present appeal.  The RO considered those records and readjudicated the claims in a January 2013 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that some of the prior directives from the May 2013 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the June 2012 remand directives, the Board directed the examiner to perform a clinical evaluation of the Veteran's low back and provide an opinion as to whether any current low back disorder "first manifested as trunk stiffness and backache in 1978 with no further treatment for the remainder of service or caused by any other aspect of service."  The examiner was also requested to provide an opinion based on the medical history in the file as to "whether it is medically reasonable that any current low back disorder is a progression of a developmental defect noted by the VA examiner in September 1989 or a continuity of symptoms since discharge from service in 1989."

The September 2012 VA examiner opined that the claimed low back disorder was less than likely as not that a continuation of low back strain documented in the Veteran's service treatment records in 1978.  He stated that his opinion was based on his review of the claims file, his examination, and non-significant results of lumbar spine x-rays.  However, he did not provide the requested opinion as to "whether it is medically reasonable that any current low back disorder is a progression of a developmental defect noted by the VA examiner in September 1989 or a continuity of symptoms since discharge from service in 1989."  Therefore, a clarifying opinion is necessary for the purpose of determining the nature and etiology of any low back disability that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed low back disorder. 

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding VA medical records dated from November 2011 to present.

2.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the September 2012 VA back conditions examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a low back disorder that first manifested as trunk stiffness and backache in 1978 with no further treatment for the remainder of service.

The examiner should also opined as to whether it is at least as likely as not that the Veteran currently has a low back disorder that was caused by service.  

The examiner should also provide an opinion as to whether it is medically reasonable that any current low back disorder is a progression of a developmental defect noted by the September 1989 VA examiner, or a continuity of symptoms since separation from service in 1989.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

4.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


